Citation Nr: 1223121	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right knee disability, including residuals of a tear in the medial meniscus.


ATTORNEY FOR THE BOARD

Brianne E. Paugh, Law Clerk


INTRODUCTION

The Veteran had more than 17 months of active service, including a period of active duty from January 25, 1991 to March 31, 1991, with additional service in the U.S. Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
The appeal is REMANDED to the RO to comply with the Veteran's request for a Travel Board hearing.  VA will notify the Veteran if further action is required.


REMAND

In a January 2011 Appeal to the Board (VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge, to be held at a local VA office.  In February 2011, the Veteran reiterated his request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7.107 (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before the Board at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



